Electronically Filed
                                                      Supreme Court
                                                      SCWC-XX-XXXXXXX
                                                      11-OCT-2022
                                                      11:58 AM
                                                      Dkt. 3 ODSAC




                SCWC-XX-XXXXXXX and SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAII


               WILMINGTON SAVINGS FUND SOCIETY, FSB,
                 DOING BUSINESS AS CHRISTINA TRUST,
                  NOT IN ITS INDIVIDUAL CAPACITY,
             BUT SOLELY AS TRUSTEE FOR BCAT 2015-14BTT,
                   Respondent/Plaintiff-Appellee,

                                vs.

          ISABELO PACPACO DOMINGO; MICHELE ELANOR DOMINGO,
                 Petitioners/Defendants-Appellants,

                                and

    BANK OF AMERICA, N.A.; HALEWILI PLACE COMMUNITY ASSOCIATION,
                 Respondents/Defendants-Appellees.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
       (CAAP-XX-XXXXXXX; CAAP-XX-XXXXXXX; CIV. NO. 13-1-202K)

        ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           It appearing that the judgment on appeal in the above-

 referenced matter not having been filed by the Intermediate

 Court of Appeals at the time the application for writ of
certiorari was filed, see Hawaii Revised Statutes § 602-59(a)

(2017); see also Hawaii Rules of Appellate Procedure (HRAP)

Rule 36(b)(1) (2016),

          IT IS HEREBY ORDERED that Petitioners/Defendants-

Appellants’ application for writ of certiorari, filed October 7,

2022, is dismissed without prejudice to re-filing the

application pursuant to HRAP Rule 40.1(a) (2020) (“The

application shall be filed within thirty days after the filing

of the intermediate court of appeals’ judgment on appeal or

dismissal order, unless the time for filing the application is

extended in accordance with this rule.”).

          DATED:   Honolulu, Hawaii, October 11, 2022.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins




                                 2